Citation Nr: 0808919	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  00-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to October 
1991, which was characterized as honorable, and from December 
1993 to June 1994, which was characterized as under honorable 
conditions.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The veteran's appeal was previously before the Board in 
August 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In May 2004, the veteran had a Travel Board hearing at the RO 
with a Judge from the Board.  A transcript of that hearing 
has been associated with the veteran's claims file.  In 
November 2007 letter from the Board, the veteran was notified 
that the Judge who conducted his May 2004 hearing was no 
longer employed by the Board and advised him of the 
opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 
30 days if he wanted another hearing and that if no response 
were received within the prescribed time period, the Board 
would assume that he did not want another hearing.  The 
veteran did not respond to the November 2007 letter.


FINDING OF FACT

The veteran's bronchial asthma is not related to active 
military service.


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma have 
not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The veteran contends that he has bronchial asthma which began 
in active military service.  Specifically, he contends that 
he was first diagnosed with asthma during active duty for 
training in 1991.  He claims that he developed pneumonia and 
while in the hospital being treated for the pneumonia, he was 
also told that he had asthma.  He also claims that he 
experienced acute asthma attacks while in the Reserves from 
late 1991 to late 1993 and that he visited the emergency room 
at several hospitals for treatment during that time.  The 
veteran claims further that he returned to active duty in 
December 1993 and approximately two to three months later 
(March 1994), he started experiencing respiratory problems 
again.  He contends that he continued to have problems from 
March 1994 up until the time of his discharge in June 1994.  
He claims that he first sought treatment for his asthma after 
service a couple of months after his discharge in June 1994.  
See May 2004 Hearing Transcript.

The medical evidence of record indicates that the veteran has 
been diagnosed with bronchial asthma.  Treatment records from 
the Beth Israel Medical Center show that in April 1993, the 
veteran was treated for an asthmatic attack.  October 1995 
treatment records from the Kings-M.D. Medical Services show 
that the veteran was diagnosed with asthma.  Treatment 
records from the Kings Highway Hospital Center and the Beth 
Israel Medical Center dated April 1995 to September 1995 show 
that the veteran was seen for asthma-related complaints and 
diagnosed with acute bronchial asthma.  Treatment records 
from the Brooklyn Harbor VA Healthcare System show that the 
veteran was treated for an acute asthma attack in January 
1999.  These records also show that in April 1999, he 
complained of wheezing and shortness of breath.  At that 
time, the veteran provided a history of asthma for eight 
years, with multiple episodes of pneumonia.  The evidence 
shows that he was admitted to the hospital and underwent 
oxygen and nebulizer therapy.  Chest X-rays taken at that 
time were consistent with possible mycoplasmal or viral 
pneumonia.  He was diagnosed with community acquired 
pneumonia and acute exacerbation of bronchial asthma.  In 
addition, during a VA examination in January 1999, the 
veteran complained of shortness of breath, wheezing and cough 
and gave a history of bronchial asthma since 1991.  He was 
diagnosed at that time with bronchial asthma.  Also, during 
the May 2004 hearing, the veteran's representative indicated 
that he was in possession of a document from the Greater 
Hazleton Health Alliance Emergency Room dated May 2004 
showing that the veteran had been diagnosed with asthmatic 
bronchitis.  See May 2004 Hearing Transcript.  However, the 
Board notes that this document is not currently of record.

The evidence of record does not show that the veteran's 
bronchial asthma is etiologically related to his active 
military service.  As noted above, the veteran claims that he 
was treated for asthma while in service in 1991 and 1994.  
The veteran's service medical records are unavailable.  
However, during the initial adjudication of the this claim in 
1999, the RO indicated that the veteran's service medical 
records, which were part of the claims file at that time, 
indicated treatment for bronchial asthma and a notation that 
the condition existed since 1991.  The RO also reported that 
the service medical records for the period of the veteran's 
active duty for training from April 9, 1991 to October 15, 
1991 showed that the veteran was treated for pneumonia during 
that time, but did not show a diagnosis of or treatment for 
bronchial asthma.  In addition, RO reported that the service 
medical records showed treatment for bronchial asthma on 
March 3, 1994, March 4, 1994 and March 10, 1994.  Although 
this evidence would show that the veteran did suffer from 
asthma during active military service, contrary to what the 
RO found, it would not prove by clear and unmistakable 
evidence that the veteran had a respiratory condition which 
pre-existed his active military service.  The RO did not 
indicate that there were entrance examinations for the 
veteran's first or second periods of service which showed 
diagnoses for asthma.  Without such evidence, the veteran 
would have been found to be in sound condition upon his 
entrance into the military in both 1991 and 1994.  

The veteran's service personnel records which are included in 
the claims file also contain evidence that he may have had 
asthma during service.  An undated letter from Sergeant M. 
Brown states that in February 1994, the veteran was 
instructed during PT not to run a specified training route 
due to a medical problem.  In addition, in a March 4, 1994 
statement, the veteran claimed to have experienced a "very 
bad asthma attack."  However, a March 28, 1994 report of 
medical examination shows that the veteran's lung fields were 
clear with no evidence of active pulmonary disease on chest 
X-ray.  Also, there is no evidence of record showing that the 
veteran had asthma at the time of his discharge in June 1994.

The probative medical evidence of record also shows that 
there is no evidence of a nexus between the veteran's 
bronchial asthma and his active military service.  In this 
regard, the Board notes that as stated above, the veteran 
claims that he was treated for asthma within a few months of 
his discharge from service in June 1994, and the post-service 
medical evidence of record shows that he was indeed treated 
for asthma after his discharge as early as April 1995.  
However, these records do not indicate that his diagnosis of 
asthma at that time was related to his active military 
service.  In fact, the veteran himself appears to have 
indicated in September 1995 that he had suffered with asthma 
since childhood.  See September 1995 Kings Highway Hospital 
Center Treatment Records.  The veteran has also indicated 
that he was treated for asthma at King's County Hospital, St. 
John's Hospital and Maimonides Hospital.  Pursuant to the 
Board's August 2006 remand directives, the RO sent the 
veteran authorization and consent forms to complete so that 
it could help the veteran retrieve these treatment records.  
However, the veteran never responded to the letters.  
Consequently, the RO has not been able to obtain any 
treatment records from those facilities.  

The veteran was also diagnosed with bronchial asthma during a 
January 1999 VA examination.  He reported at that time that 
he had suffered from asthma since 1991, but the examiner gave 
no opinion regarding the etiology of the veteran's 
disability.  VA also attempted to schedule the veteran for 
another C&P examination.  The record indicates that two C&P 
examinations were scheduled, one in May 2007 and the other in 
June 2007.  The veteran failed to appear for both these 
examinations.  There is no explanation from the veteran 
regarding his failure to appear for the scheduled 
examinations, although he had been informed that a failure to 
report without good cause may result in a denial of his 
claim.  See May 2007 VA letter.  

In support of his claim that his asthma is related to his 
active military service, the veteran also submitted several 
lay statements, including a May 2004 statement from his wife, 
who claims that the veteran developed asthma while in the 
military because he allegedly did not have it when she met 
him in 1993.  First of all, the Board notes that as stated 
above, medical records from Beth Israel Hospital indicate 
that the veteran was treated in April 1993 for an asthmatic 
attack; therefore, his wife's statement lacks probative 
value.  Furthermore, the statement is not competent evidence 
of the alleged nexus since the veteran's wife, as a 
layperson, does not have the medical expertise to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the claim for service connection for 
bronchial asthma must be denied.  Absent any competent 
medical evidence establishing a link between the current 
asthma condition and service, the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  He was provided with the notice 
required by section 5103(a), to include notice that he submit 
any pertinent evidence in his possession in June 2003 and 
October 2004.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the August 2007 supplemental statement of the case.  

The Board acknowledges that, unfortunately, the veteran's 
service medical records could not be obtained.  Efforts have 
been made to locate additional service medical records, but 
no additional records have been located and it is clear that 
additional efforts to obtain such records would be futile.  
All pertinent, available VA records have been obtained in 
this case.  The veteran has not authorized VA to obtain any 
further evidence or information on his behalf, although VA 
did request such authorization.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

The originating agency readjudicated the veteran's claim 
after giving the required notice and completing all indicated 
development of the record.  In sum, the Board is satisfied 
that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

Service connection for bronchial asthma is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


